VAN BRUNT, P. J.
I concur in the result. I am also of the opinion that the plaintiff in this case has no standing in court. He is simply a resident and citizen of the borough of Manhattan in the city of New York, and has no greater interest in the subject-matter of this application than any other citizen of said city. It has been repeatedly held that departments cannot be set in motion upon the application of mere citizens who have no special interest in the subject-matter.
PATTERSON, J., concurs.